Citation Nr: 1145572	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to higher initial disability ratings for a left knee disability-currently evaluated as 10 percent disabling based on osteoarthritis and limitation of flexion, and as 0 percent (noncompensable) disabling based on limitation of extension.

2.  Entitlement to increased disability ratings for a right knee disability-currently evaluated as 20 percent disabling based on arthritis and limitation of flexion, and as 0 percent (noncompensable) disabling based on limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that granted service connection for osteoarthritis of the left knee and assigned a 10 percent disability evaluation, effective April 12, 2007; and denied a disability rating in excess of 20 percent for residuals of a right knee injury with arthritis.  The Veteran's left knee disability was noted to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2011), and the right knee was noted to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2011).  Veteran timely appealed for higher disability ratings.

In August 2009, the RO assigned separate 0 percent (noncompensable) disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011) for patellar femoral syndrome and arthritis or osteoarthritis of each knee, effective July 11, 2009.

Because higher evaluations are available for each knee disability, and the Veteran is presumed to seek the maximum available benefit, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is no longer working, but he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.



FINDINGS OF FACT

1.  For the period from April 12, 2007, to July 10, 2009, the Veteran's left knee disability had been manifested by X-ray evidence of osteoarthritis and noncompensable limitation of flexion; neither instability nor limited extension, nor incapacitating episodes have been demonstrated.

2.  For the period from July 11, 2009, the Veteran's left knee disability has been manifested by X-ray evidence of osteoarthritis and limitation of extension to 5 degrees,with significant functional impairment on repetitive use due to pain; however, neither instability nor incapacitating episodes have been demonstrated.

3.  For the period from April 12, 2006, to July 10, 2009, the Veteran's right knee disability had been manifested by X-ray evidence of arthritis and noncompensable limitation of flexion, painful motion, and a varus deviation of the lower leg; neither instability nor limited extension, nor incapacitating episodes have been demonstrated.

4.  For the period from July 11, 2009, the Veteran's right knee disability has been manifested by X-ray evidence of arthritis and limitation of extension to 7 degrees, with significant functional impairment on repetitive use due to pain; however, neither instability nor incapacitating episodes have been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from April 12, 2007, to July 10, 2009, the criteria for an initial disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  For the period from July 11, 2009, the criteria for a separate 10 percent disability evaluation for left knee disability, based on noncompensable limitation of extension and significant functional impairment due to pain are more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5261 (2011).

3.  For the period from April 12, 2006, to July 10, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

4.  For the period from July 11, 2009, the criteria for a separate 10 percent disability evaluation for right knee disability, based on noncompensable limitation of extension and significant functional impairment due to pain are more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

As to the Veteran's left knee, the Veteran's claim for higher initial ratings arises from his disagreement with the initial evaluations assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2007 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the increased rating claim.  

In the August 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the August 2009 supplemental statement of the case (SSOC); hence, no re-adjudication followed and no additional SSOC was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal-reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Service connection has been established for disabilities of each knee.  The RO has evaluated the Veteran's knee disabilities under Diagnostic Codes 5010-5260, 5003-5260, and 5261.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

A.  Left Knee Evaluation

X-rays taken of the left knee in October 2002 reveal findings consistent with moderate-to-severe degenerative arthritic changes involving the left knee.
 
The report of the August 2007 VA examination reflects current symptoms including a slightly antalgic gait, favoring the right knee; crepitus; and joint line tenderness.  Deep tendon reflexes of the left knee were 2+.  Range of motion of the left knee was to 95 degrees on flexion, with pain at extremes; and to 0 degrees on extension.  Regarding stability, there was no varus or valgus deformity of the left knee; Lachman and Drawer tests were negative, and straight leg raising was negative.  X-rays revealed changes of degenerative arthritis, with marked narrowing of the medial joint compartment of the knee.

During a July 2009 VA examination, the Veteran reported that his left knee pain had worsened.  He reported increased pain and popping, cracking, and grinding of the knee.  The Veteran described the pain as averaging between 8 and 9 on a 10-point scale, and that 6 of 7 days each week were bad.  He reported daily flare-ups; and that he used a topical spray and medication on a regular basis, and used a knee brace.  His standing time was limited from 15 to 20 minutes, and he could walk up to 100 feet before stopping to rest.  Stairs were his biggest difficulty, doing just one step at a time with breaks to rest.  The Veteran did not do any activities that involve squatting or sitting on the ground or kneeled down position.  He also reported some mild gait instability in late afternoon because of worsening arthritis.    

On examination, the Veteran had an antalgic gait.  There was occasional grimacing on his face as he walked from the waiting area to the examination room.  Range of motion of the left knee was to 60 degrees on flexion, with pain at extremes; and to 5 degrees on extension.  There was increased pain on repetition and reduced endurance after 3 attempts.  The Veteran could not squat down because of increased pain.  The anterior and posterior drawer test was negative, and the knee was stable to varus and valgus stress.  There was global joint line tenderness to both medial and lateral aspects of the left knee, and the inferior aspect of the patella.  The Veteran had a negative McMurray test.  X-rays revealed a worsening of the degenerative arthritis and near complete loss of medial joint space. 

Private treatment records, dated in November 2009, reflect that the Veteran was offered a total knee replacement, but that he wished to proceed with a partial knee replacement of the left knee.

Records reflect that the Veteran decided not to undergo knee surgery due to his heart condition.

For the Period from April 12, 2007, to July 10, 2009

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion during the applicable period that meets or approximates the criteria for a higher initial disability evaluation under Diagnostic Codes 5260 or 5261.  The Veteran has been reportedly able to achieve a normal range of extension-that is, extension to 0 degrees.  The Veteran's left knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  The Board has considered the applicability of Diagnostic Code 5257 and the Veteran's lay reports of instability.  However, physical examination failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.

Given the X-ray evidence and findings of the August 2007 examiner, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for service-connected left knee disability based on osteoarthritis and noncompensable limitation of flexion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260.

A clear preponderance of the evidence is against a higher initial evaluation based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor incapacitating episodes have been reported during the applicable period.

For the Period from July 11, 2009

The July 2009 examiner noted the Veteran's occasional grimacing while walking, and left knee extension limited to 5 degrees.  The Veteran has also reported daily flare-ups of severe left knee pain and swelling.  Given the Veteran's credible statements in that regard and the findings of the July 2009 examiner, the Board finds that the exhibited limitation of function with repetitive use and pain during the applicable period does approximate the criteria for a compensable disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Significant functional impairment due to left knee osteoarthritis has been demonstrated to warrant a separate 10 percent disability evaluation based on limited extension.  Accordingly, staged ratings are applicable.  Fenderson, 12 Vet. App. at 126.

As noted above, a finding of dysfunction due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40 (2011).  Here, X-rays taken of the left knee during the applicable period reveal nearly complete loss of medial joint space; and a total knee replacement had been suggested.

There are no symptoms of instability or subluxation on examination at any time to warrant a separate, compensable disability rating under Diagnostic Code 5257.

B.  Right Knee Evaluation

X-rays taken of the right knee in October 2002 reveal findings consistent with moderate-to-severe degenerative arthritic changes involving the right knee.

Regarding the right knee, a VA examiner commented that, in March 2005, the Veteran had a moderate amount of pain; no significant instability; a mild lack of endurance and weakness, and no significant loss of coordination.

Private treatment records, dated in March 2006, reveal complaints of bilateral knee pain and a diagnosis of bilateral knee degenerative arthritis.

In April 2007, the Veteran submitted a claim for an increased disability rating for his right knee disability; and underwent a VA examination in August 2007, contending that the pain in his right knee had worsened since last examined.

Examination in August 2007 revealed that the Veteran had a slightly antalgic gait, and favored his right knee.  There was no significant joint effusion, though crepitus was noted.  There was global joint line tenderness.  Deep tendon reflexes of the knee were 2+; without any reduction in strength.  Range of motion of the right knee was to 90 degrees on flexion, with pain at extremes; and to 0 degrees on extension.  The Veteran was able to do repetitive sets of motion, and the range remained unchanged.  There was no weakness or lack of endurance following repetitive use.  Regarding stability, there was no varus or valgus deformity of the left knee; Lachman and drawer tests were negative, and straight leg raising was negative.  X-rays revealed changes of degenerative arthritis, with narrowing of the medial joint compartment of the knee and a varus deviation of the lower leg.

During a July 2009 VA examination, the Veteran reported that his right knee pain had not changed since the prior examination; his baseline pain was between 5 and 6 on a 10-point scale, and he denied any flare-ups.  There was no instability or giving out of the right knee.  Examination of the right knee revealed no obvious joint effusion or swelling, and no joint line tenderness.  Range of motion of the right knee was to 90 degrees on flexion, with pain throughout the motion; and to 7 degrees on extension.  There was also mild varus deformity of the right knee at 7 degrees; crepitus was noted with flexion and extension.  Anterior and posterior drawer test and Lachman test were normal, and varus test was normal for the right knee.  The examiner noticed a mild increase in pain after three attempts of extension and flexion, but no weakness or fatigue or lack of endurance or incoordination.  X-rays revealed a near-complete loss of medial joint space, as well as mild varus deformity.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the Period from April 10, 2006, to July 10, 2009

Here, during the applicable period, there is no indication that the Veteran had limitation of motion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion is equivalent to 90 degrees in flexion; and he has been reported able to achieve a nearly normal range of extension, that is, extension to 0 degrees.  The Veteran did not exhibit a compensable degree of motion loss in either flexion or extension.  There was no additional loss of motion with repetitive use, and no showing of either instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having an unstable gait; however, in determining whether an evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of lateral instability or subluxation.

The Board finds that the overall evidence does not support more an increased disability rating during the applicable period for service-connected right knee disability based on traumatic arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260.

For the Period from July 11, 2009

Here, again, the July 2009 examiner noted the Veteran's right knee extension was limited to 7 degrees, and there was pain throughout the range of flexion.  Given the findings of the July 2009 examiner and the slight increase in pain after repetitive use, the Board finds that the exhibited limitation of function in the right knee during the applicable period does approximates the criteria for a compensable disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Significant functional impairment due to near-complete loss of medial joint space in the right knee has been demonstrated to warrant a separate 10 percent disability evaluation based on limited extension.

There remains no symptoms of instability or subluxation in the knee on examination at any time to warrant a separate, compensable disability rating under Diagnostic Code 5257.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1), Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected knee disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of those disorders.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the period from April 12, 2007, to July 10, 2009, an initial disability evaluation in excess of 10 percent for a left knee disability is denied.

A separate 10 percent disability rating for a left knee disability, based on noncompensable limitation of extension and significant functional impairment, for the period from July 11, 2009, is allowed, subject to the regulations governing the award of monetary benefits.

For the period from April 12, 2006, to July 10, 2009, a disability evaluation in excess of 20 percent for a right knee disability is denied.

A separate 10 percent disability rating for a right knee disability, based on noncompensable limitation of extension and significant functional impairment, for the period from July 11, 2009, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


